Citation Nr: 1702960	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-32 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1957 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With this in mind, the Board finds that a VA examination is necessary.  In pertinent part, while VA treatment records document sensorineural hearing loss and current complaints of tinnitus, there are no VA medical examinations or VA medical opinions available with respect to the Veteran's hearing.  See VA Medical Center (VAMC) records; see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His April 1966 separation examination showed audiometric testing results indicating some level of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss).  He also contends his hearing loss and tinnitus are due to in-service noise exposure.  See May 2015 Statement of Accredited Representative and September 2014 VA Form 9.  Thus, there appears to be competent evidence of bilateral hearing loss and tinnitus and an indication that these conditions may potentially be related to service. 

There is also insufficient evidence of record to decide the claims.  As mentioned earlier and further expounded upon here, the Veteran contends that he experienced in-service noise exposure while assigned to ammunition duty at Aberdeen Proving Ground and at the Air Defense Artillery unit at Fort Bliss.  See May 2015 Statement of Accredited Representative and September 2014 VA Form 9.  However, the Veteran's DD-214 identifies his military occupational specialty (MOS) as a personnel specialist, which by itself fails to connote noise exposure.  The Board acknowledges that the Veteran's MOS as a personnel specialist has not been found by the Department of Defense to entail a probability of noise exposure under the Duty MOS Noise Exposure Listings.  See VA Adjudication Manual M21-1, Part III, Subpart iv, chpt. 4, § B, para 4 (e) (indicating that the Duty MOS Noise Exposure Listing must be considered to assess whether in-service noise exposure is established based on circumstances of service).  There are no other service personnel files of record to verify the Veteran's contention.  Also, it does not appear the RO attempted to verify specifically this contention.  As such, the Board finds that further development is required to obtain the Veteran's service personnel files. 

Accordingly, remand is required to obtain a complete copy of the Veteran's service personnel records and to provide him with an appropriate VA audiology examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  In this regard, the Board notes that, prior to November 1967, service department audiometric results were reported using standards set forth by the American Standard Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As VA's current definition for a hearing loss disability, found at 38 C.F.R. § 3.385, is based on ISO-ANSI units, military audiograms dated before November 1967 must be converted from ASA to ISO-ANSI units prior to making findings related to a claimed hearing loss disability.  ASA units are converted to ISO-ANSI units by adding 15 decibels to the finding at 500 Hz; 10 decibels to the findings at 1000 Hz, 2000 Hz, and 3000 Hz; and 5 decibels to the finding at 4000 Hz.  Here, given that the Veteran's April 1966 separation examination is dated prior to November 1967, and there is no indication that ISO-ANSI standards were used, it is assumed that audiometric findings in the report used the ASA standard.  Therefore, on remand the examiner must convert military audiograms dated before November 1967 from ASA to ISO-ANSI units.

Accordingly, the case is REMANDED for the following action: (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make as many requests as necessary to the National Personnel Records Center (NPRC) and to any other appropriate repository of records (the Records Management Center, the Veteran's unit, etc.) for all of the Veteran's outstanding service treatment records.  Associate all records received with the claims file.  Notify the Veteran and his representative of any failure to obtain these documents.  Document the claims file accordingly. 

2.  Thereafter, make as many requests as necessary to obtain all VA treatment records.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned, documenting such in the claims file.

3.  Then, schedule the Veteran for a VA audiology examination for his bilateral hearing loss and tinnitus. The examiner is asked to review the claims file and document such in a report to be placed therein. The examiner shall include in the report an interview with the Veteran as to his history of noise exposure during and after service and his symptoms to include their onset, severity, and impact on his work and daily life. All necessary tests shall be performed, the results of which shall be set forth in the report. A diagnosis then shall be rendered.

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any hearing loss is related to the Veteran's active service.  In rendering such opinion, the examiner should convert any military audiograms dated before November 1967 from ASO to ISO-ANSI units, as indicated above.  The examiner must consider the Veteran's statements as to the onset of bilateral hearing loss, the continuity of symptoms since onset, and any exposure to loud noise in service.

The examiner should also opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus is related to the Veteran's active service.  In providing this opinion, the examiner must consider the Veteran's statements regarding the onset of tinnitus, the continuity of symptoms since onset, and any exposure to loud noise in service.  

Complete rationale must be provided for all opinions expressed. If the examiner is unable to provide any requested opinion without resorting to speculation, he/she should explain why and what, if any, additional evidence would be necessary before an opinion could be provided.  
4.  After the requested development has been completed, the RO shall review and adjudicate the claims on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case (SSOC) and provided with the appropriate opportunity to respond.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

